Citation Nr: 9934040	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  95-08 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for epilepsy, 
petit mal with headaches, currently evaluated as 20 percent 
disabling. 

2.  Entitlement to an effective date prior to August 31, 1994 
for the grant of entitlement to service connection for 
epilepsy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to May 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO granted service connection for epilepsy, petit 
mal, with headaches, for which a 10 percent evaluation was 
assigned effective from August 31, 1994.  The veteran 
appealed both the evaluation and the effective date assigned.

Subsequently, in a July 1999 rating action/Supplemental 
Statement of the Case, the RO granted a 20 percent evaluation 
for epilepsy, petite mal, with headaches.  In AB v. Brown, 6 
Vet. App. 35 (1993), the United States Court of Appeals for 
Veterans Claims (Court) held that, on a claim for an original 
or increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation.  Since an evaluation in excess of 20 percent is 
potentially assignable for epilepsy, petit mal, with 
headaches, the claim remains in appellate status before the 
Board.


REMAND

In a June 1998 statement, in a Substantive Appeal (VA Form 9) 
signed by the veteran in July 1998, and again in October 
1998, the veteran indicated that he desired a videoconference 
hearing before a member of the Board.  The record includes a 
February 1999 VA Form 119, Report of Contact, in which it was 
requested that the veteran be advised that a video hearing 
was being scheduled.  However, there is no indication that 
any such notification was given to the veteran or indication 
in the record that a video-conference hearing was ever 
scheduled.

The pertinent law and regulations contained within 38 
U.S.C.A. § 7107 (West 1991 & Supp. 1998) and 38 C.F.R. § 
20.700 (1999) state that:

(a) a hearing on appeal will be granted if an appellant, or 
an appellant's representative acting on his or her behalf, 
expresses a desire to appear in person.

(b) The Board shall decide any appeal only after affording 
the appellant an opportunity for a hearing.

The regulation further states in pertinent part that:

(d)(1) An appellant may request that a hearing before the 
Board be held at its principal location or at a facility of 
the Department's located within the area served by a regional 
office of the Department. . . . (e)(2) When such facilities 
and equipment are available, the Chairman [of the Board] may 
afford the appellant an opportunity to participate in a 
hearing before the Board through the use of such facilities 
and equipment in lieu of a hearing held by personally 
appearing before a Board member or panel as provided in 
subsection (d).  Any such hearing shall be conducted in the 
same manner as, and shall be considered the equivalent of, a 
personal hearing.  If the appellant declines to participate 
in a hearing through the use of such facilities and 
equipment, the opportunity of the appellant to a hearing as 
provided in such subsection (d) shall not be affected. 

Certain additional regulations are in place with regard to 
rescheduling of hearings, actions to be taken in the event 
that a veteran does not appear for a scheduled hearing 
without good cause, and other such circumstances.

Pursuant to VA's duty to assist the appellant in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §  3.103(a) 
(1999), the Board is deferring adjudication of the issues on 
appeal pending a remand of the case to the RO for further 
development as follows:

The RO should take appropriate action 
under pertinent current guidelines 
[including 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.700], to schedule the 
veteran for a hearing at the RO before a 
Member of the Board via video 
conferencing equipment.  A copy of the 
notice to the veteran of the scheduling 
of the hearing should be placed in the 
record.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. The veteran need take no action 
until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


